Citation Nr: 0801237	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-40 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected lumbar disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver




INTRODUCTION

The veteran served on active duty from September 1987 to May 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, that denied service connection 
for hypertension.


FINDINGS OF FACT

1.	The competent medical evidence does not demonstrate that 
the veteran's hypertension is caused or aggravated by his 
serviced-connected back disability.

2.	The veteran's hypertension first manifested many years 
after service and is not related to his service or any aspect 
thereof.


CONCLUSION OF LAW

The veteran's hypertension was not incurred in or aggravated 
by his active service, is not proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service, and did not manifest to a compensable degree within 
one year following his separation from service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2005 and January 
2006; a rating decision in April 2005; and a statement of the 
case in October 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the January 2006 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law. 

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic diseases, 
including hypertension, may be presumed to have incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2007). Secondary 
service connection may be found where a service-connected 
disability aggravates another condition such that there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are void of findings, 
symptoms, complaints, or diagnoses of hypertension.  A June 
1987 pre-induction examination report shows that the 
veteran's blood pressure was 118/78.  The file does not 
contain a separation examination.  Private medical records 
show that the veteran was diagnosed with hypertension in 
March of 2004.  

The veteran underwent a VA examination in February 2005 where 
he reported that his hypertension was discovered in 1989 
during an emergency room visit for back pain.  On physical 
examination, the veteran weighed 270 pounds and was 68 inches 
in height.  His blood pressure was 162/106, 159/105, and 
160/100.  His heart rate was 69 beats per minute and his 
respiratory rate was 16 per minute.  His heart had a regular 
rhythm with no S3.  There was no evidence of hypertensive 
heart disease or arteriosclerotic complications of 
hypertension.  After reviewing the claims file, the examiner 
concluded that there was no etiological relationship between 
lumbar discogenic disease and arterial hypertension.

The Board has considered the veteran's contentions about the 
cause of his hypertension.  However, as a layperson, he lacks 
the requisite medical expertise to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
Hence, since the competent medical evidence shows that the 
veteran's hypertension is not proximately due to or the 
result of his back disability, secondary service connection 
is not warranted.  Furthermore, there is not evidence of 
record that indicates that the veteran's lumbar disability 
aggravates his hypertension.

Moreover, the record does not show that the veteran's 
hypertension was incurred during service or within one year 
after discharge.  The service medical records do not show 
hypertension and no evidence of record shows that 
hypertension manifested to a compensable degree within one 
year following the veteran's separation from service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for hypertension, to include as secondary 
to service-connected lumbar disability, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


